Citation Nr: 1421693	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether the disability rating for bilateral hearing loss was properly reduced from 60 percent to noncompensable, effective from December 1, 2009, to include whether an increased rating is warranted.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1975 to May 1977 and from April 1986 to May 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2009 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.

The Veteran indicated in his June 2010 VA Form 9 that he wished to testify at a hearing.  VA scheduled a hearing for February 2014; however, in January 2014, the Veteran informed VA that he wished to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In the June 2010 VA Form 9, the Veteran claimed entitlement to a rating in excess of 60 percent for bilateral hearing loss.  Therefore, the Board has characterized that issue to include entitlement to an increased rating. 

A claim for a TDIU has also been raised.  In a March 2014 appellate brief, the Veteran's representative argued that the Veteran warranted a TDIU and that a November 2009 supplemental statement of the case improperly found that a prior claim for a TDIU was moot.  Thus, to the extent the Veteran is currently claiming entitlement to a TDIU, that issue is raised in connection with his claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated March 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals a reduction in the disability rating for bilateral hearing loss; however, outstanding VA and Social Security Administration records need to be obtained.  In a January 2014 statement, the Veteran referred to evidence in an October 2010 VA medical record.  The most recent VA medical records associated with the claims file are from June 2009.  Additionally, in March 2008, the Veteran reported that the Social Security Administration determined he was disabled in part due to severe hearing loss.  Although the Veteran submitted some of those records, VA has not yet requested all documents associated with that determination.  

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although recent examinations show higher speech recognition scores, the Veteran insists that his hearing has not improved.  Thus, an additional examination is warranted. 

The Veteran also claims entitlement to a TDIU and, although he has been in receipt of a combined disability rating of 100 percent since September 2008, a TDIU may still be considered for special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As above, however, further development is required.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should notify the Veteran of the evidence necessary to substantiate a claim for a TDIU and take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA medical treatment rendered for his service-connected disabilities.  The AOJ should provide the necessary forms and ask the Veteran to complete authorizations for any identified health care provider to provide copies of any pertinent records.  The AOJ should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  Updated treatment records from the VA Health Care System from June 2009 until the present should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented and proper notification under 38 C.F.R. § 3.159(e) should be provided.

2. The Social Security Administration should be contacted, and all medical records associated with any claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After completion of the foregoing development, the AOJ should schedule the Veteran for a VA examination to assess the current severity of the service-connected bilateral hearing loss and provide an opinion regarding whether his hearing loss has improved since the assignment of the initial disability rating.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected hearing loss, describe the impact of the disability on his occupational and social functioning, and specifically opine as to the severity of his bilateral hearing loss.

The examiner should also specifically address whether the Veteran's hearing loss has materially improved since a February 2003 VA audiological examination and, if so, whether it is reasonably certain that any improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4. If the Veteran fails to report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should conduct any indicated development in connection with the claim for a TDIU, to include obtaining a VA examination and opinion if warranted.  

6. The AOJ should review the examination reports to ensure that they contain all findings and opinions requested in this remand.

7. After completing any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims.  This should include whether a TDIU can be assigned for some of the disorders, warranting a 100 percent rating, and if so what the combined evaluation of the other disorders should be.  If a TDIU cannot be assigned without consideration of all service connected disorders, that should be noted in the adjudication.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

